      Case 2:20-cv-03446-JDE Document 28 Filed 08/27/20 Page 1 of 1 Page ID #:136
                                                                         JS-6
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
  Case No.            2:20-cv-03446-JDE                                          Date      August 27, 2020
  Title               Antonio Fernandez v. Thrifty Payless, Inc.




 Present: The Honorable             John D. Early, United States Magistrate Judge
                         Maria Barr                                                 n/a
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                              n/a                                                    n/a
Proceedings:                    (In Chambers) Order re Dismissal



        Pursuant to the parties’ Joint Stipulation for Dismissal Pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii) (Dkt. 27), and at the parties’ joint request, the Court dismisses the action without
prejudice as to all parties, subject to reopening if the settlement in principal is not consummated
within 60 days, and subject to conversion to a dismissal with prejudice if the parties file a
stipulation for such dismissal. The action shall be administratively closed on the Court’s docket (JS-
6) as of the date of this Order.


          IT IS SO ORDERED.




CV-90 (10/08)                                   CIVIL MINUTES - GENERAL                                      Page 1
